The judgment of the Supreme Court, was entered
Per Curiam.
The evidence did not support the claim, which was for erection and construction, and not for repairs. No amendment had been made, if indeed any could be made, after the expiration of the six months allowed for filing the claim. The scire facias answers as a statement of-claim, and takes the place of a declaration, and being for erection and construction presented a claim for original erection. The evidence for materials furnished was for the repairs of a house already built. It is evident the allegata and probata did not agree; non constat that the plaintiff had not a claim for each — one for construction and the other for repair.
Judgment affirmed.